DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 08/26/2022 have been fully considered but they are not persuasive.  Applicant asserts:
Cohen does not specifically state what could be this mobile device with an installed application hosting the system 130 (which comprises Authenticator 140). Paragraph [0019] also states that "in such a re-routing scenario, the call may be received at the receiving device". This supports the reasonable interpretation that such a mobile device as mentioned in paragraph [0019] is in fact the receiving device 180 itself (the called terminal); 
Examiner respectfully disagrees and very kindly points out that Cohen clearly discloses redirecting the communication request to a user terminal, distinct from the called terminal, referred to as a redirection terminal, (See Cohen Fig. 1: the authenticator 140) See Cohen Figs. 1 and 2. [0020] The remainder of the call may be forwarded on the authenticator 140 for a determination and/or updates of lists including the whitelist and blacklist.  Note, not only the descriptions but the Figures in references are also the disclosure. 
Examiner respectfully disagrees and very kindly points out that Fig. 1 of Cohen clearly discloses Calling Device 100 (a caller terminal), Receiving Device 180 (a called terminal), Intercepting Module 150 (a device), and Authenticator 140 (a redirection terminal).  Note, Authenticator 140 is separate device distinct from Receiving Device 180.
Examiner respectfully disagrees and very kindly points out that Cohen discloses in [0019]: “The system 130 may be located anywhere in route between a calling device 100 and the ultimate handling of a call on the receiving device 180. In particular configurations, the system 130 may be an application installed on a mobile device, . . . the system 130 may be a specialized system where calls are rerouted or simultaneously rung to determine whether a call should go forward. In such a re-routing scenario, the call may be received at the receiving device, but re-routed before a ring before being sent on to the receiving device.”  The system 130 is located . . .  in route (Emphasis Added) between a calling device 100 and . . . receiving device 180.  Cohen does not disclose the system 130 is in (Emphasis Added) receiving device 180.  Also, the system 130 may be an application installed mobile device but Cohen does not disclose this “a mobile device” is a receiving device 180. Regardless, Cohen in Fig. 1 clearly show the system 130 as separate entity from the receiving device 180.
See Cohen [0016] FIG. 1 illustrates with blocks high level aspects of embodiments of the disclosures. Generally shown is a system 130 disposed between a calling device 100 and a receiving device 180.
Examiner respectfully disagrees and very kindly points out that a mobile device which installs applications from app stores are smart phones: “user device”. See Cohen [0019] In particular configurations, the system 130 may be an application installed on a mobile device, for example, and “app” available on the Apple Itunes Store or Google Play store.
then one cannot at the same time accept that Cohen discloses that it is a user terminal distinct from the called terminal, since that particular embodiment points to the reasonable conclusion that when the redirection terminal is a user terminal, this user terminal is the called terminal. 
Examiner very kindly points out that nowhere in Cohen discloses that the authenticator 140 is a receiving device 180.  
Examiner very kindly points out Danis also discloses authentication device (redirection terminal) being a user terminal (See Danis Col. 59: lines 42-. (248) The human verification can consist of the authentication device picking up the call, without ringing the customers' phone . . .).
The solution disclosed in one embodiment of the present application is to let the calls from unknown callers be redirected to a trusted third party, like a family member, and to let this third party qualify the caller into a white or blacklist. Said differently, the redirection terminal must BOTH be a user terminal distinct from the called terminal AND be chosen in advance by a user of the called terminal (the terminal of a family member for example).
Examiner very kindly points out there are other details in originally filed application which maybe incorporated in order to overcome the current rejection.  Examiner suggest applicant to further narrow the claim.
These predetermined conditions are "when the recipient is busy, ring no answer (RNA) timeout occurs, the recipient is unreachable, the recipient is out of the office (000), the recipient rejects the incoming calls, the recipient manually forwards the incoming calls, and/or so forth." None of these conditions are close to claim l's conditions for redirecting a call (namely, that the caller ID is absent from a black list or from a white list).
Examiner very kindly points out SYNAL does not need to disclose redirecting the communication request to a user terminal, distinct from the called terminal since Cohen already discloses the limitation as mentioned above.
Importantly, Synal does not disclose the complementary and associated features of the redirection terminal of Claim 1 being BOTH a user terminal distinct from the called terminal AND chosen in advance in advance by a user of the user of the called terminal for redirecting a communication when an unknown caller ID is absent from such lists.
Examiner respectfully disagrees and very kindly points out that SYNAL discloses redirecting the communication request to a user terminal, (See SYNAL Fig. 1, [0028]: if an incoming call is forwarded from a first user at a first terminating caller device 104A to a second user at a second terminating caller device 104B) chosen in advance by a user of the called terminal  (See SYNAL Fig. 1, [0018] One or more terminating caller devices 104A-104D can provide an interface (e.g., via an application that can reside at least partially on the terminating caller devices 104A-104D) for receiving user input for the call routing configuration settings, which enables one or more users associated with the terminating caller devices 104A-104D to create and/or customize call routing and answering rules for the call routing scheme) and distinct from the called terminal (Note, a first terminating caller device 104A is distinct from a second terminating caller device 104B).

/MINJUNG KIM/
Examiner, Art Unit 2644